DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 5/31/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-14, 16, 21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 20070134179) in the view of Coulter et al (US 6150022).

Regarding Claim 1, Ino teaches an optical device (abstract; fig. 1), comprising: 

a colored reflector layer having a first surface, a second surface opposite the first surface; and a third surface (fig. 1, 21, 22); wherein the colored reflector layer includes metal or metal oxide (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide; --the coated layer 22 is reflective; ¶[0082], line 1-9, The colored bright pigment 1 of the present invention is characterized in that coating layer 22 is formed on scaly glass flakes 21 of a base material, the coating layer in this Example is comprised of a metal, i.e., a silver-coated layer, and further 32 is a pigment, that is, an inorganic pigment in this Example, i.e. cobalt blue. The base material is coated with a silica-based coating film 31 containing this pigment in the dispersed state); and 

a selective light modulator layer on the first surface of the colored reflector layer (fig. 1, 31, 32); 

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof, and particles dispersed in the host material (fig. 1, 31-Silica-based coating film, 32-Pigment;  ¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of the silica-based coating film containing a pigment; the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound; ¶[0067], line 1-7, organosilica compounds, these polymers of the tetraalkoxysilane, it is also preferred to use those having the average polymerization degree of not more than 5);
	
wherein the particles include colorants, color shifting particles, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, and mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the size of the pigments used, the average particle size is preferably 10 nm to 1 µm; ¶[0050], line 1-15, iron oxide; iron black; titanium yellow; zinc-iron brown; titanium cobalt green; copper-iron black; barium sulfate; carbon black);

wherein the colored reflector layer is a first color and the selective light modulator layer is a second color different from the first color (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- red color; ¶[0050], line 1-15, such pigments include red iron oxide; zinc-iron brown; copper-iron black; barium sulfate; carbon black, ----which colors may be different from the colors of the metal-coated scaly glass flakes).

But Ino does not specifically disclose that wherein the colored reflector layer includes copper, bronze, a colored organic material, a colored organic compound, sulfides, chlorides. fluorides, titanates, zirconatesl rare earth doped CaF2, transition metal-doped SrTiO3 and CaTiO3, iron-doped sodalite, sulfur-doped sodalite, or metal coordination complexes. 

However, Coulter teaches a pigment (abstract; fig. 1), wherein the colored reflector layer includes copper, bronze, a colored organic material, a colored organic compound, sulfides, chlorides. fluorides, titanates, zirconatesl rare earth doped CaF2, transition metal-doped SrTiO3 and CaTiO3, iron-doped sodalite, sulfur-doped sodalite, or metal coordination complexes (col. 6, line 33-50, The materials for reflector layer 14 are selected so as to have the reflective characteristics suitable for the intended use of the pigment. For example, copper, silver, gold, platinum, palladium, nickel, cobalt, …,  Other useful reflective materials include, but are not limited to, the transition and lanthanide metals and combinations thereof; metal sulfides).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino by the pigment of Coulter for the purpose to provide favorable planar and specular reflectance characteristics for the pigment in the visible wavelength range (abstract, line 8-13).

Regarding Claim 7, Ino – Coulter combination teaches the optical device of claim 1, wherein the colored reflector layer does not include aluminum or a white-colored material (fig. 1, 21, 22; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; --the coated layer 22 is reflective, which does not include aluminum, as disclosed in Ino).

Regarding Claim 10,  Ino – Coulter combination teaches the optical device of claim 1, wherein the selective light modulator layer is a first selective light modulator layer; and further including a second selective light modulator layer external to the second surface of the colored reflector layer (fig. 1, 31 and 32 on top and bottom of 21 as disclosed in Ino).

Regarding Claim 11, Ino teaches a method of making an optical device (abstract; fig. 1), comprising: 

depositing a colored reflector layer on a substrate (fig. 1, 21, 22), wherein the colored reflector layer includes metal or metal oxide (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide; --the coated layer 22 is reflective; ¶[0082], line 1-9, The colored bright pigment 1 of the present invention is characterized in that coating layer 22 is formed on scaly glass flakes 21 of a base material, the coating layer in this Example is comprised of a metal, i.e., a silver-coated layer, and further 32 is a pigment, that is, an inorganic pigment in this Example, i.e. cobalt blue. The base material is coated with a silica-based coating film 31 containing this pigment in the dispersed state); and

depositing a selective light modulator layer onto the colored reflector layer using a liquid coating process (fig. 1, 31, 32; ¶[0061], line 1-8, The silica-based coating film can be easily applied on the surface of granular scaly glass flakes by, for example, the sol-gel method; ¶[0068], line 1-9, coating solution, water);

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof and particles dispersed in the host material (fig. 1, 31-Silica-based coating film, 32-Pigment; ¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of the silica-based coating film containing a pigment; the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound; ¶[0067], line 1-7, organosilica compounds, these polymers of the tetraalkoxysilane, it is also preferred to use those having the average polymerization degree of not more than 5);

wherein the particles include colorants, color shifting pigments, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, or mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the size of the pigments used, the average particle size is preferably 10 nm to 1 µm; ¶[0050], line 1-15, iron oxide; iron black; titanium yellow; zinc-iron brown; titanium cobalt green; copper-iron black; barium sulfate; carbon black).

But Ino does not specifically disclose that wherein the colored reflector layer includes copper, bronze, a colored organic material, a colored organic compound, sulfides, chlorides. fluorides, titanates, zirconatesl rare earth doped CaF2, transition metal-doped SrTiO3 and CaTiO3, iron-doped sodalite, sulfur-doped sodalite, or metal coordination complexes. 

However, Coulter teaches a pigment (abstract; fig. 1), wherein the colored reflector layer includes copper, bronze, a colored organic material, a colored organic compound, sulfides, chlorides. fluorides, titanates, zirconatesl rare earth doped CaF2, transition metal-doped SrTiO3 and CaTiO3, iron-doped sodalite, sulfur-doped sodalite, or metal coordination complexes (col. 6, line 33-50, The materials for reflector layer 14 are selected so as to have the reflective characteristics suitable for the intended use of the pigment. For example, copper, silver, gold, platinum, palladium, nickel, cobalt, …,  Other useful reflective materials include, but are not limited to, the transition and lanthanide metals and combinations thereof; metal sulfides).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino by the pigment of Coulter for the purpose to provide favorable planar and specular reflectance characteristics for the pigment in the visible wavelength range (abstract, line 8-13).

Regarding Claim 12, Ino – Coulter combination  teaches the method of claim 11, wherein the selective light modulator layer is a first selective light modulator layer, and further comprising depositing a second selective light modulator layer between the substrate and the colored reflector layer (fig. 1, 31, 32 on top and bottom of 21; ¶[0120], line 1-4, The colored pigments of the present invention can be applied in various fields for coating materials, resin compositions, inks, cosmetics, artificial marble products, coated papers, or the like; --the artificial marble products and coated papers can be of substrates, as disclosed in Ino).

Regarding Claim 13, Ino – Coulter combination teaches the method of claim 11, wherein the colored reflector layer is not subjected to passivation (Inoa’s and Coulter disclosures gives no passivation involved in the colored reflector layers).

Regarding Claim 14, Ino – Coulter combination teaches the method of claim 11, wherein the colored reflector layer improves a color attribute of the selective light modulator layer (¶[0026], line 1-10, a clear color with high chroma can be obtained in the present invention, as disclosed in Ino).

Regarding Claim 16,  Ino – Coulter combination teaches the method of claim 11, wherein the colored reflector layer is deposited using a physical vapor deposition process (¶[0041], line 1-4, There is no particular limitation on the method for coating scaly glass flakes with a metal oxide, and the known methods such as spattering method, sol-gel method, CVD method and LPD method can be used; ---PVD (physical vapor deposition) like CVD is well known in the art, it is obvious  that PVD can be used for the colored reflector layer, as disclosed in Ino).

Regarding Claim 21, Ino teaches an optical device (abstract; fig. 1), comprising: 

a colored reflector layer having a first surface, a second surface opposite the first surface; and a third surface (fig. 1, 21, 22); wherein the colored reflector layer includes metal or metal oxide (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide; --the coated layer 22 is reflective; ¶[0082], line 1-9, The colored bright pigment 1 of the present invention is characterized in that coating layer 22 is formed on scaly glass flakes 21 of a base material, the coating layer in this Example is comprised of a metal, i.e., a silver-coated layer, and further 32 is a pigment, that is, an inorganic pigment in this Example, i.e. cobalt blue. The base material is coated with a silica-based coating film 31 containing this pigment in the dispersed state); and 

a selective light modulator layer on the first surface of the colored reflector layer (fig. 1, 31, 32);

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof and particles dispersed in the host material (¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of the silica-based coating film containing a pigment; the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound; ¶[0067], line 1-7, organosilica compounds, these polymers of the tetraalkoxysilane, it is also preferred to use those having the average polymerization degree of not more than 5);

wherein the particles include colorants, color shifting pigments, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, or mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the size of the pigments used, the average particle size is preferably 10 nm to 1 µm; ¶[0050], line 1-15, iron oxide; iron black; titanium yellow; zinc-iron brown; titanium cobalt green; copper-iron black; barium sulfate; carbon black);

wherein the colored reflector layer is a first color and the selective light modulator layer is a second color the same as the first color (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- red color; ¶[0050], line 1-15, such pigments include red iron oxide; zinc-iron brown; copper-iron black; barium sulfate; carbon black).

But Ino does not specifically disclose that wherein the colored reflector layer includes copper, bronze, a colored organic material, a colored organic compound, sulfides, chlorides. fluorides, titanates, zirconatesl rare earth doped CaF2, transition metal-doped SrTiO3 and CaTiO3, iron-doped sodalite, sulfur-doped sodalite, or metal coordination complexes. 

However, Coulter teaches a pigment (abstract; fig. 1), wherein the colored reflector layer includes copper, bronze, a colored organic material, a colored organic compound, sulfides, chlorides. fluorides, titanates, zirconatesl rare earth doped CaF2, transition metal-doped SrTiO3 and CaTiO3, iron-doped sodalite, sulfur-doped sodalite, or metal coordination complexes (col. 6, line 33-50, The materials for reflector layer 14 are selected so as to have the reflective characteristics suitable for the intended use of the pigment. For example, copper, silver, gold, platinum, palladium, nickel, cobalt, …,  Other useful reflective materials include, but are not limited to, the transition and lanthanide metals and combinations thereof; metal sulfides).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino by the pigment of Coulter for the purpose to provide favorable planar and specular reflectance characteristics for the pigment in the visible wavelength range (abstract, line 8-13).

Regarding Claim 23,   Ino – Coulter combination teaches that the optical device of claim 1, wherein at least two surfaces of the colored reflector layer are open to air (¶[0076], line 1-4, The coating materials can be applied to outer coating for automobiles, motorcycles or bicycles; building materials; tiles, as disclosed in Ino; --the pigments are used as outer coating films, at least two surfaces of the colored reflector layer may be open to air). 

Regarding Claim 24,  Ino – Coulter combination teaches the optical device of claim 21, wherein the colored reflector layer is red and the selective light modulator layer is red (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- red color; ¶[0050], line 1-15, such pigments include red iron oxide; zinc-iron brown; copper-iron black; barium sulfate; carbon black, as disclosed in Ino).

Regarding Claim 25, Ino – Coulter combination teaches the optical device of claim 1, wherein the colored reflector layer is red and the selective light modulator layer is blue (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- red color; ¶[0050], line 1-15, such pigments include; cobalt blue (C.I.GN. Pigment Blue 28); ultramarine blue (C.I.GN. Pigment Blue 29); ferrocyan (C.I.GN. Pigment Blue 27), as disclosed in Ino).

Regarding Claim 26, Ino – Coulter combination teaches the optical device of claim 1, wherein the organic polymer includes polyesters, polyolefins, polycarbonates, polyamides, polyimides, polyurethanes, acrylics, acrylates, polyvinylesters, polyethers, polythiols, fluorocarbons, epoxies, polyurethanes, melamine formaldehyde, urea formaldehyde, phenol formaldehyde, epoxies, vinyls, or styrenes (¶[0088], line 1-8, acryl resin; ¶[0108], line 1-9, acryl resin, as disclosed in Ino).

Regarding Claim 27, Ino – Coulter combination teaches the optical device of claim 1, wherein the inorganic polymer includes titanates, zirconates, aluminates, silicates, phosphazanes, polyborazylenes, or polythiazyls (¶[0061], line 1-8, the pigment is contained in a silica-based coating film; Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-9, Production method of the silica-based coating film containing a pigment may be performed by dispersing a base material in a coating solution containing an organometal compound ( containing an organosilica compound capable of undergoing hydrolysis/polycondensation) and a pigment, followed by hydrolysis/polycondensation of said organometal compound, so that the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound only; -- silica, organosilica compound comprising silicates, as disclosed in Ino).

Regarding Claim 28, Ino – Coulter combination teaches the optical device of claim 1, wherein the colored organic compound is a metallic organic compound (¶[0067], line 1-7, Among these organosilica compounds, it is preferable to use a relatively low molecular weight compound, for example, a tetraalkoxysilane having an alkoxy group of 3 or less carbon atom(s), because such tetraalkoxysilane may form a fine coating. Further, among these polymers of the tetraalkoxysilane, it is also preferred to use those having the average polymerization degree of not more than 5; as disclosed in Ino).

Claims 6 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 20070134179) in the view of Coulter et al (US 6150022), further in the view of Kelsey et al (US 8916265).

Regarding Claim 6, Ino – Coulter combination discloses as set forth above but do not specifically disclose that the optical device of claim 1, wherein the colored organic material includes polyacetylene, polypyrroles, polyanilines, or organic materials. 

However, Kelsey teaches a selectively reflective construct (abstract; fig. 1), wherein the colored organic material includes polyacetylene, polypyrroles, polyanilines, or organic materials (col. 6, line 17-45, selectively reflective construct (10) comprises a second component comprising thermally reflective layer (30); comprise metals including, but not limited to Ag, Cu, Au, Ni, Sn, Al, and Cr. Additionally, low emissivity components may comprise non-metal materials…; Non-metal materials which may be suitable for use in the low emissivity component include indium-tin oxide, carbon nanotubes, polypyrol, polyacetylene, polythiophene, polyfluorene, and polyaniline).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino – Coulter combination by the selectively reflective construct of Kelsey for the purpose to control reflectance and transmission of light (col.1, line 11-14).

Regarding Claim 20, Ino – Coulter combination discloses as set forth above but do not specifically disclose that the method of claim 11, wherein the colored reflector layer includes a colored non-metal including polyacetylene and organic materials.

However, Kelsey teaches a selectively reflective construct (abstract; fig. 1), wherein the colored reflector layer includes a colored non-metal including polyacetylene and organic materials (col. 6, line 17-45, selectively reflective construct (10) comprises a second component comprising thermally reflective layer (30); comprise metals including, but not limited to Ag, Cu, Au, Ni, Sn, Al, and Cr. Additionally, low emissivity components may comprise non-metal materials…; Non-metal materials which may be suitable for use in the low emissivity component include indium-tin oxide, carbon nanotubes, polypyrol, polyacetylene, polythiophene, polyfluorene, and polyaniline).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino – Coulter combination by the selectively reflective construct of Kelsey for the purpose to control reflectance and transmission of light (col.1, line 11-14).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872